 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EARNEST S. HARRIS,                                No. 1: 18-cv-00080-DAD-SAB
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS, DENYING
14   SEXTON, et al.,                                  DEFENDANTS’ MOTION TO DISMISS, AND
                                                      REFERRING MATTER BACK TO
15                      Defendants.                   MAGISTRATE JUDGE FOR FURTHER
                                                      PROCEEDINGS
16
                                                      (Doc. No. 28)
17

18          Plaintiff Earnest S. Harris is appearing pro se and in forma pauperis in this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On September 6, 2018, the assigned magistrate judge filed findings and recommendations,

22   recommending that defendants’ motion to dismiss the action on qualified immunity grounds be

23   denied. (Doc. No. 28.) The findings and recommendations were served on the parties and

24   contained notice that any objections were to be filed within thirty (30) days. (Id. at 10.) On

25   October 2, 2018, defendants filed objections. (Doc. No. 29.)

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

27   de novo review of this case. Having carefully reviewed the entire file, including defendants’

28   objections, the court finds that the findings and recommendations are supported by the record and
                                                      1
 1   by proper analysis.

 2          In his complaint, plaintiff alleges that defendants subjected him to excessive noise

 3   resulting in sleep deprivation, thus implicating conditions of his confinement, in violation of the

 4   Eighth Amendment. (See Doc. No. 28 at 3.) In their objections to the findings and

 5   recommendations, defendants argue that the magistrate judge erred in denying qualified immunity

 6   by defining the right in question in a highly generalized manner. (Doc. No. 29 at 2.) Defendants

 7   argue that for the right to be clearly established, plaintiff must “identify a case where a prison

 8   official acting under similar circumstances as each Defendant was held to have violated the

 9   Eighth Amendment.” (Id. at 3.)

10          “A government official’s conduct violate[s] clearly established law when, at the time of

11   the challenged conduct, ‘[t]he contours of [a] right [are] sufficiently clear’ that every ‘reasonable

12   official would have understood that what he is doing violates that right.’” Ashcroft v. al–Kidd,

13   563 U.S. 731, 741 ((2011) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). In this

14   regard, “existing precedent must have placed the statutory or constitutional question beyond

15   debate.” Id.; see also Clement v. Gomez, 298 F.3d 898, 906 (9th Cir. 2002) (quoting Saucier, 533

16   U.S. at 202). The inquiry must be undertaken in light of the specific context of the particular

17   case. Saucier, 533 U.S. at 201.

18          As indicated by the findings and recommendations, the Ninth Circuit has concluded that

19   conditions of confinement involving excessive noise that result in sleep deprivation for inmates

20   may violate the Eighth Amendment. See Jones v. Neven, 399 F. App’x 203, 205 (9th Cir. 2010)
21   (finding that Eighth Amendment rights to be free from excessive noise was clearly established

22   and therefore, defendants were not entitled to qualified immunity); Keenan v. Hall, 83 F.3d 1083,

23   1090 (9th Cir. 1996), opinion amended on denial of reh’g, 135 F.3d 1318 (9th Cir. 1998) (stating

24   that inmates have an Eighth Amendment right to be housed in an environment that is reasonably

25   free of excess noise).

26          If defendants subjected plaintiff to excessive noise beyond what was necessary for a
27   legitimate penological purpose, it is doubtful in the undersigned’s view that they could

28   successfully avail themselves of the shield of qualified immunity. See Ashcroft v. al-Kidd, 563
                                                       2
 1   U.S. 731, 741 (2011) (“We do not require a case directly on point, but existing precedent must

 2   have placed the statutory or constitutional question beyond debate.”); Hope v. Pelzer, 536 U.S.

 3   730, 741 (2002) (“Officials can still be on notice that their conduct violates established law even

 4   in novel factual circumstances.”); Hamby v. Hammond, 821 F.3d 1085, 1095 (9th Cir. 2016)

 5   (“[A] plaintiff need not find a case with identical facts in order to survive a defense of qualified

 6   immunity.”); Serrano v. Francis, 345 F.3d 1071, 1076–77 (9th Cir. 2003).

 7          While it may emerge through the course of these proceedings that one or more of

 8   plaintiff’s allegations are not supported by the evidence, the allegations of his complaint provide a

 9   sufficient basis upon which to deny the invocation of qualified immunity at this early stage of

10   these proceedings. See Keates v. Koile, 883 F.3d 1228, 1240 (9th Cir. 2018) (“Our denial of

11   qualified immunity at this stage of the proceedings does not mean that this case must go to trial”

12   because “[o]nce an evidentiary record has been developed through discovery, defendants will be

13   free to move for summary judgment based on qualified immunity.”) (quoting O’Brien v. Welty,

14   818 F.3d 920, 936 (9th Cir. 2016)). Defendants’ motion to dismiss on qualified immunity

15   grounds is therefore properly denied.

16          Accordingly,

17          1.      The findings and recommendations issued September 6, 2018, are adopted;

18          2.      Defendants’ motion to dismiss the action is denied; and

19          3.      The matter is referred back to the magistrate judge for further proceedings.

20   IT IS SO ORDERED.
21
        Dated:     December 4, 2018
22                                                         UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                       3
